Citation Nr: 0833798	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  99-16 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
cervical myositis disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant served on active duty from October 1971 to 
April 1979.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from an October 1998 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, the Commonwealth of 
Puerto Rico that denied an evaluation in excess of 10 percent 
for the appellant's service-connected cervical myositis 
disability.  

In December 2003, a videoconference hearing was held between 
Board in Washington, DC and the RO before the undersigned, 
who is the Veterans Law Judge rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.  The Board thereafter 
remanded the case for additional development in December 
2005; the case has now been returned to the Board for 
appellate review.

The Board notes that the regulations used to evaluate 
diseases and injuries of the spine have changed twice since 
the appellant submitted his increased rating claim in June 
1998.  These changes became effective on September 23, 2002, 
and on September 26, 2003.  See 38 C.F.R. § 4.71a (Diagnostic 
Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 
5294, 5295) (2002); 67 Fed. Reg. 54345 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a (Diagnostic Code 5293) (2003); 
68 Fed. Reg. 51454-58 (Aug. 27, 2003) (codified at 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, 5243 (2004))).

The Board also notes that there is conflicting information in 
the claims file as to which service organization was 
authorized to represent the appellant.  Because of this, the 
Board sent a clarification letter to the appellant in July 
2008, and asked him what representation he wanted.  In August 
2008, the appellant replied and submitted a written statement 
in which he said that he would represent himself in this 
appeal.

Finally, the Board notes that the appellant has raised the 
issue of entitlement to service connection for hepatitis.  He 
has also raised the issue of entitlement to an increased 
evaluation for his tinea versicolor disability, as well as 
the issue of new and material evidence for the claim of 
service connection for arthritis.  These issues are REFERRED 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The appellant's cervical myositis disability has been 
manifested by pain, tenderness to palpation, slight to 
moderate limitation of motion, muscle spasms and loss of 
cervical lordosis due to the muscle spasms.

2.  The appellant's cervical myositis disability does not 
equate to ankylosis of the cervical spine.

3.  The appellant's cervical myositis disability does not 
equate to severe limitation of motion of the cervical spine.

4.  The appellant's cervical myositis disability does not 
equate to limitation of forward flexion of the cervical spine 
to less than 15 degrees.

5.  The appellant's cervical myositis disability is not so 
unusual as to render application of the regular schedular 
provisions impractical.


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent, but not more, 
for the appellant's cervical myositis disability have been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 
5003, 5021, 5287, 5290, 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159.  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The appellant was notified that medical or lay evidence 
demonstrating a worsening or increase in the severity of his 
cervical myositis disability was needed by correspondence 
dated in March 2002, January 2006, April 2006, and October 
2007.  These documents informed the appellant of VA's duty to 
assist and what kinds of evidence the RO would help obtain.  
The letters informed the appellant of what sorts of evidence 
could substantiate his increased rating claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The RO did not advise the appellant of such information in 
any separate piece of correspondence, but he was advised of 
how an evaluation is assigned in the June 2006 SSOC.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The appellant was essentially 
provided with such notice for his increased rating claim in 
the March 2002 VA letter.  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Adequate notice of this element was not provided to the 
appellant as to his increased rating claim.  See Vazquez-
Flores, 22 Vet. App. 37 (2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this case, the Board finds that any notice error(s), such 
as the provision of notice regarding Diagnostic Codes for the 
cervical myositis increased rating claim after the initial 
rating decision was made by the AOJ, did not affect the 
essential fairness of the adjudication because the appellant 
could be expected to understand what was needed to establish 
an increased rating for his claimed neck disability from the 
various notice letters sent to him by the RO, from the 
Statement of the Case (SOC) and the Supplemental Statements 
of the Case (SSOCs) and from the Board remand.  In 
particular, the March 2002 letter informed the appellant of 
the need to submit evidence that his disability had increased 
in severity; that he should submit medical evidence; that he 
could submit statements from individuals who could describe 
the manner in which the disability had become worse; that he 
should inform the RO about treatment at VA facilities; and 
that he could submit his own statement about his condition.  
The appellant was informed of the Diagnostic Code 
requirements for increased ratings in the rating decisions 
and in the SOCs and the SSOCs.  The June 2006 SSOC informed 
the appellant that ratings from zero to 100 percent are 
assigned to disabilities and provided additional examples of 
pertinent evidence he could submit.  The appellant was 
afforded the opportunity to describe his symptoms and 
industrial limitations in detail at his December 2003 
videoconference hearing.  Therefore, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed for his increased rating claim.

Although complete notice was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing and content of notice.  The appellant has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the notice error did not affect the essential 
fairness of the adjudication.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.  Thus, the Board finds that 
any error in the timing of the appellant's notification of 
the VCAA constituted harmless error.  Proceeding with this 
matter in its current procedural posture would not therefore 
inure to the appellant's prejudice.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, private and VA outpatient medical records have 
been associated with the claims file.  The appellant was 
afforded VA medical examinations.  He was given the 
opportunity to testify about his myositis disability at a 
videoconference hearing.  The appellant was informed about 
the kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available relevant treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the pertinent statute and regulations.

The appellant was provided with notice as to the medical 
evidence needed for an increased evaluation for his claimed 
cervical myositis disability, as well as the assistance VA 
would provide.  Therefore, there is no duty to assist that 
was unmet and the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim decided below.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant maintains that he is entitled to an evaluation 
for his service-connected cervical myositis disability that 
is higher than the 10 percent evaluation currently assigned.  
The law provides that disability evaluations are determined 
by the application of a schedule of ratings that is based 
upon an average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a reasonable doubt 
as to the degree of disability, such doubt will be resolved 
in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  In this case the evidence reviewed 
includes VA treatment records dated between 1997 and 2006; 
the reports of VA examinations conducted in September 1998, 
and May 2006; and private medical reports dated from 1997 to 
2006. 

While a veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment for each major joint 
affected.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part that 
becomes disabled on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Crepitation either in the soft tissues such as the tendons or 
ligaments, or within the joint structures, should be 
considered as points of contact which are diseased.  
38 C.F.R. § 4.59.

During his December 2003 Board videoconference hearing, the 
appellant testified that his neck pain had been increasing 
over the years and that he required narcotic medication to 
treat the pain.  He further stated that he was working 
fulltime for the United States Postal Service (USPS) and that 
he had two to three absences per month due to his disability. 
The appellant also testified that the mobility of his neck 
was not normal, that he could not turn his neck to look 
behind and that neck motion caused pain.  He said that 
sitting for a long time hurt his neck.

The appellant underwent a VA medical examination in September 
1998; he complained of moderate cervical pain with radiation 
into his upper extremities.  He also reported night numbness 
in his hands.  He said that he had good pain control with his 
medications.  The examiner noted that the appellant reported 
no functional impairment on his job, although he did claim 20 
absences during the prior year due to back pain.  On physical 
examination, there was mild tenderness to palpation of the 
cervical/upper back muscles.  There was no objective evidence 
of weakness in the arms or hands.  There were no postural 
abnormalities or fixed deformities.  There was no muscle 
atrophy and the appellant's reflexes were normal.  The 
appellant exhibited 30 degrees of forward flexion of the 
cervical spine; 30 degrees of backward extension; 45 degrees 
of right and left lateral flexion; and 55 degrees of right 
and left rotation.  There was no objective evidence of pain 
on motion.  The examiner concluded that there was objective 
evidence of mild cervical/upper back paravertebral myositis.

Review of the appellant's VA medical treatment records 
reveals that he sought treatment in September 1997 for 
complaints of pain in his neck and his back.  No functional 
limitation was found.  In a December 2000 note, it was 
recorded that the appellant was not feeling well due to 
problems in his low back.  The appellant underwent a physical 
therapy assessment in March 2002; he complained of pain in 
his left shoulder.  On physical examination, the appellant 
exhibited normal coordination, intact sensation, no edema or 
atrophy and tenderness in both upper trapezius muscles.  He 
also had muscle spasms.  The appellant exhibited 30 degrees 
of forward flexion of the cervical spine; 35 degrees of 
extension; 35 degrees of right and left lateral flexion; 45 
degrees of right rotation; and 40 degrees of left rotation.  
The next month, he complained of cervical pain; on physical 
examination, his range of motion was described as intact.  He 
had no motor or sensory deficit.  In June 2002, the appellant 
was treated for left shoulder impingement syndrome after he 
complained of intermittent bilateral shoulder pain.  A March 
2003 primary care follow-up note states that the appellant 
was currently feeling well except for occasional cervical and 
left hip pain.  On physical examination, the appellant's 
range of motion was intact.  In April 2003, the appellant 
demonstrated positive tenderness of the cervicodorsal spine 
with spasms.  An October 2005 primary care follow-up note 
states that the appellant's musculoskeletal range of motion 
was intact and that he had no motor or sensory deficit.  In 
May 2006, nerve conduction studies (NCS) and EMG testing were 
normal.

Review of the appellant's private treatment records reveals 
that the appellant underwent radiographic examination in May 
1999; the x-rays showed degenerative disc disease at C5-6 and 
reversal of cervical lordosis sue to severe muscle spasm with 
cervical myositis.  An October 1999 MRI showed severe 
kyphosis of the cervical spine with prominent spondylotic 
changes mostly at C5-6.  The appellant complained of neck and 
dorsal back pain in December 1999.  In June 2000, he reported 
discomfort in his left shoulder and left neck.  In January 
2001, tenderness was noted in those areas.  In December 2002, 
the appellant complained of severe neck and shoulder pain.  
On physical examination in January 2003, the appellant had 
tenderness and a decreased range of motion of the cervical 
spine.  A cervical MRI showed loss of cervical lordosis, 
stenosis and disc space narrowing.  In December 2003, and 
again in February 2004, the appellant complained of neck and 
dorsal back pain.  The appellant complained of neck pain, low 
back pain and left knee pain in July 2004.  The appellant's 
private doctor wrote him a sick slip for work in December 
2005 that attributed his absence to the cervical spine, the 
left hip and lumbar radiculopathy.  Subsequent sick slips 
from this doctor cited cervical radiculopathy, lumbar 
radiculopathy, a right ankle sprain, sciatica and left hip 
bursitis as causes of the appellant's need for bed rest or 
absence from work.

The appellant underwent another VA medical examination in May 
2006; the examiner reviewed the claims file.  The appellant 
complained of more frequent and more severe pain.  The 
location of this pain was in the cervical spine paravertebral 
muscles.  The appellant said that the pain lasted three to 
four hours per day and reported taking pain medication with 
mild relief.  He also complained of flare-ups once or twice a 
week.  He denied additional limitation of motion from them.  
The examiner noted that the appellant was not wearing any 
cervical orthosis and that he was independent in his self-
care and in his activities of daily living.  He said that he 
worked fulltime for the USPS without any restrictions or 
accommodations.  On physical examination, there was exquisite 
tenderness on palpation at the cervical paravertebral 
muscles, as well as spasms and guarding.  There was no 
evidence of ankylosis, scoliosis or abnormal kyphosis, but 
there was reversed lordosis of the cervical spine.  The 
appellant demonstrated 35 degrees of forward flexion of the 
cervical spine; 10 degrees of extension; 25 degrees of right 
and left lateral flexion; and 40 degrees of right and left 
rotation.  This motion was accomplished with pain in each 
plane.  While pain was elicited after repetitive cervical 
flexion, no fatigue, weakness or further functional loss was 
elicited.  Motor testing showed no atrophy; the appellant had 
normal muscle strength and tone.  The examiner noted that the 
appellant's medical records had revealed emergency room 
treatment on several occasions without any neurological 
symptoms related to intervertebral disc syndrome (IVDS).  The 
examiner also reviewed the appellant's x-rays, MRI testing 
and neurological testing.  The examiner stated that 
examination of the appellant did not reveal ankylosis of the 
cervical spine and that the appellant had exhibited moderate 
limitation of the cervical spine range of motion.  The 
appellant had no functional impairments in terms of 
fatigability or range of motion of the upper extremities.  He 
did not have any incoordination and the examiner stated that 
there was no evidence of IVDS.

In November 2007, the examiner again reviewed the additional 
medical evidence of record in the claims file.  The examiner 
again stated that the May 2006 examination did not show any 
ankylosis or any neurological impairment - just limitation of 
motion.  The examiner stated that the appellant's condition 
of myositis was not the etiologic cause of any neurological 
deficits, any disc herniation or any arthritis because his 
myositis was a soft-tissue injury that was unrelated in terms 
of pathophysiology or etiology to the other conditions.  The 
examiner rendered a diagnosis of cervical myositis.

The Board notes that service connection was originally 
granted for cervical spine myositis, effective from April 
1979; the cervical spine disability was evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5021.  Myositis is to be rated according to limitation of 
motion of affected parts as degenerative arthritis.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Where there is x-ray evidence of 
arthritic changes and some limitation of motion objectively 
confirmed, a 10 percent rating may be assigned.  38 C.F.R. 
§ 4.71, Diagnostic Code 5003.

The Board notes that the applicable regulations in effect at 
the time of the appellant's claim in June 1998 contained a 
number of Diagnostic Codes relating to the cervical spine.  A 
30 percent evaluation was warranted for favorable ankylosis 
of the cervical spine and a 40 percent evaluation was 
warranted for unfavorable ankylosis of the cervical spine.  
Diagnostic Code 5287.  38 C.F.R. § 4.71a (1997).  Slight 
limitation of motion of the cervical spine warranted a 10 
percent evaluation, while moderate limitation of motion 
warranted a 20 percent evaluation and severe limitation of 
motion of the cervical spine was rated as 30 percent 
disabling under Diagnostic Code 5290.  A 10 percent 
evaluation was warranted for mild intervertebral disc 
syndrome and a 20 percent evaluation was warranted for 
moderate intervertebral disc syndrome with recurring attacks 
under Diagnostic Code 5293.  38 C.F.R. § 4.71a (1997).

Another factor to consider is the degree of pain a veteran 
has.  With increasing levels of pain, concomitantly 
increasing degrees of muscle spasm, weakness, atrophy, 
inability to function, and the like, are expected.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.  The appellant has described to 
physicians his subjective complaints of chronic pain and pain 
on use, and objective medical evidence does show findings of 
some tenderness, as well as some decreased range of motion of 
the cervical spine with spasms.  The objective medical 
evidence does not show any findings of weakness, atrophy or 
upper extremity neuropathy.  However, the appellant has 
consistently complained of pain in his neck spreading to his 
upper dorsal area that worsens with use.

Examining the evidence summarized above, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59, as well as to the provisions of 
38 C.F.R. §§ 4.7, 4.10 and 4.40, the medical evidence of 
record shows that the appellant's cervical myositis 
symptomatology, with consideration of his cervical 
tenderness, spasms and increased pain during flare-ups, more 
closely approximates the schedular criteria for a 20 percent 
evaluation for moderate limitation of motion under Diagnostic 
Code 5290 (2002).  The pain and functional limitations caused 
by the cervical spine disorder are contemplated in this 20 
percent.  

In addition, no ankylosis of the cervical spine and no 
intervertebral disc syndrome of the cervical spine have been 
clinically demonstrated.  Therefore Diagnostic Codes 5287 and 
5293 are not helpful to the appellant's case.  Thus, an 
evaluation in excess of 20 percent for the appellant's 
cervical spine disability is not warranted under the old 
rating criteria.  38 C.F.R. § 4.71a (2002).  
As previously noted, the regulations used to evaluate 
diseases and injuries of the spine have changed twice since 
the appellant submitted his claim for an increased rating in 
June 1998.  These changes became effective on September 23, 
2002, and on September 26, 2003.  See 38 C.F.R. § 4.71a 
(Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 
5292, 5293, 5294, 5295) (2002); 67 Fed. Reg. 54345 (Aug. 22, 
2002) (codified at 38 C.F.R. § 4.71a (Diagnostic Code 5293) 
(2003); 68 Fed. Reg. 51454-58 (Aug. 27, 2003) (codified at 
38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 
5239, 5240, 5241, 5242, 5243 (2004))).  (The appellant was 
notified of these new criteria in the June 2006 Supplemental 
Statement of the Case).  This change revised the spine 
criteria to "ensure that it uses current medical terminology 
and unambiguous criteria, and [to ensure] that it reflects 
medical advances that have occurred since the last review."  
It addition to renumbering the Diagnostic Codes, it also 
provides a new "General Rating Formula for Diseases and 
Injuries of the Spine," under which it is contemplated that 
all spine disabilities will be evaluated.  (Intervertebral 
disc syndrome will be rated under the general rating formula 
for the spine or under a formula for disc syndrome based on 
incapacitating episodes.)  Id.

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243 (for, respectively, vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome).  Effective 
September 26, 2003, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 40 percent evaluation is warranted for unfavorable 
ankylosis of the entire cervical spine.  Forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine is 30 percent 
disabling.  Forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis is 20 
percent disabling.

As for the criteria that became effective in September 26, 
2003, while the appellant has demonstrated the presence of 
muscle spasms resulting in reversed cervical lordosis which 
would warrant a 20 percent evaluation under the new criteria, 
he has not clinically demonstrated forward flexion of the 
cervical spine limited to 15 degrees or less; nor has he 
demonstrated favorable ankylosis of the entire cervical 
spine.  Additionally, the appellant has not been service 
connected for degenerative disc disease of the cervical 
spine.  Therefore, an evaluation in excess of 20 percent is 
not warranted under Diagnostic Codes 5235-5242.  38 C.F.R. 
§ 4.71a (2004).  

Under the old criteria, the limitation of motion described in 
the September1998 VA examination report, coupled with the 
reversed cervical lordosis noted in May 1999 x-rays, more 
closely approximates the findings required for a 20 percent 
evaluation for moderate limitation of motion under Diagnostic 
Code 5290 and the evidence of record does not indicate any 
findings of more than moderate limitation of motion.  
38 C.F.R. § 4.71(a) (1999).  The pain and functional 
limitations caused by the neck disorder are contemplated in 
the rating for moderate impairment that has been assigned.  
Thus, 38 C.F.R. § 4.40, et seq. do not provide basis for the 
assigning of a separate or further increased disability 
rating.

Examining the evidence summarized above, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59, the most current medical evidence 
shows no objective evidence that severe cervical spine 
impairment is demonstrated.  As such, findings commensurate 
with severe cervical spine limitation of motion under 
Diagnostic Code 5021 via Diagnostic Code 5290 have not been 
shown.

Notwithstanding the above discussion, a rating in excess of 
the 20 percent evaluation assigned for the neck disability 
herein could be granted if it was demonstrated that the 
particular disability presented such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

The Board finds no evidence that the cervical myositis 
disability has presented such an unusual or exceptional 
disability picture as to require an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluation in this case is 
not inadequate.  As discussed above, there were higher 
ratings for a cervical spine disability, but the required 
manifestations had not been shown in this case.  The Board 
further finds no evidence of an exceptional disability 
picture in this case.  The appellant has not required any 
hospitalization for his neck; nor has he required any 
extensive treatment.  While the appellant has offered 
evidence to show absences from his USPS job, the medical 
evidence of record indicates that these were largely due to 
non-service-connected disorders, such as the lumbar spine.  
The appellant has not offered any objective evidence of any 
symptoms due to the cervical myositis that would render 
impractical the application of the regular schedular 
standards.  Consequently, the Board concludes that referral 
of this case for consideration of an extraschedular rating is 
not warranted in this case.  See Floyd v. Brown, 8 Vet. App. 
88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996) (when evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own).

In addition, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether a staged rating is appropriate for the cervical 
myositis disability at issue in this case.  The Board has not 
found any further variation in the appellant's symptomatology 
or clinical findings that would warrant the assignment of any 
additional staged ratings in this case.


ORDER

A 20 percent schedular evaluation for the cervical myositis 
disability is granted, effective in June 1998, subject to the 
regulations governing payment of monetary benefits.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


